Exhibit 10.7

[FORM OF PERFORMANCE COMPENSATION AWARD AGREEMENT]

PERFORMANCE COMPENSATION AWARD AGREEMENT UNDER THE DREAMWORKS ANIMATION SKG,
INC., 2004 OMNIBUS INCENTIVE COMPENSATION PLAN dated as of
[                        ], between DreamWorks Animation SKG, Inc. (the
“Company”), a Delaware corporation, and [NAME OF EMPLOYEE].

This Performance Compensation Award Agreement (the “Award Agreement”) sets forth
the terms and conditions of a target award of [            ] performance
compensation shares (the “Award”) that are subject to the terms and conditions
specified herein (“Performance Awards”) and that are granted to you under the
DreamWorks Animation SKG, Inc., 2004 Omnibus Incentive Compensation Plan (the
“Plan”). This Award provides you with the opportunity to earn, subject to the
terms of this Award Agreement, shares of the Company’s Class A Common Stock,
$0.01 par value (“Share”), as set forth in Section 3 below.

THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 10. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of this Award Agreement shall govern. In the event of any conflict
between the terms of this Award Agreement and the terms of any individual
employment agreement between you and the Company or any of its Affiliates (an
“Employment Agreement”), the terms of your Employment Agreement will govern;
provided, however, that, notwithstanding the foregoing, it is understood that
for purposes of Sections [    ,              and     ] of the Employment
Agreement, the Performance Goals established for the Performance Awards shall be
considered “premium” goals; provided, further, that the provisions of Section 8
of the Plan shall not be applicable to the Performance Awards.

SECTION 2. Definitions. Capitalized terms used in this Award Agreement that are
not defined in this Award Agreement have the meanings as used or defined in the
Plan. As used in this Award Agreement, the following terms have the meanings set
forth below:

“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.

“Determination Date” means the date during the first quarter of [DATE], as
determined by the Committee, on which the Committee determines whether
Performance Goals with respect to the Performance Period have been achieved.

“Performance Period” means the period from [DATE] to [DATE].

SECTION 3. (a) Performance-Based Right to Payment. The number of Shares that
shall be issued pursuant to the Award shall be determined based on the Company’s
achievement of performance goals as set forth on Exhibit A (the “Performance



--------------------------------------------------------------------------------

Goals”). On the Determination Date, the Committee in its sole discretion shall
determine whether you are entitled to payment with respect to all or a portion
of your Performance Awards subject to this Award Agreement. Except as otherwise
provided in your Employment Agreement, the payment of Shares with respect to
your Performance Awards is contingent on the attainment of the Performance
Goals. Accordingly, unless otherwise provided in your Employment Agreement, you
will not become entitled to payment with respect to the Performance Awards
subject to this Award Agreement on the Determination Date unless the Committee
determines that the Performance Goals with respect to the Determination Date
have been attained. Upon such determination by the Committee and subject to the
provisions of the Plan and this Award Agreement, you shall have the right to
payment of that percentage of this Award as corresponds to the Performance Goals
attained as set forth on Exhibit A; provided, however, that, notwithstanding a
determination by the Committee that Performance Goals with respect to the
Determination Date have been attained, and notwithstanding anything set forth in
your Employment Agreement, the Committee may, in its sole discretion, reduce or
eliminate the number of Shares that would otherwise become payable with respect
to the Performance Awards upon attainment of such Performance Goals.
Furthermore, pursuant to Section 4 and except as otherwise provided in your
Employment Agreement, in order to be entitled to payment with respect to any
Performance Awards on the Determination Date, you must be employed by the
Company or an Affiliate on the Determination Date.

(b) Payment of Award. Payments made pursuant to this Award Agreement shall be
payable in Shares. The Company shall deliver to you or your legal representative
Shares due as soon as administratively practicable following the Determination
Date.

SECTION 4. Forfeiture of Performance Awards. Unless the Committee determines
otherwise, and except as otherwise provided in your Employment Agreement, if
your rights with respect to any Performance Awards awarded to you pursuant to
this Award Agreement have not become payable prior to the date on which your
employment with the Company and its Affiliates terminates, your rights with
respect to such Performance Awards shall immediately terminate, and you will be
entitled to no further payments or benefits with respect thereto. If, on the
Determination Date, the Committee determines in its sole discretion that you are
not entitled to payment with respect to any Performance Awards under this Award
Agreement, your rights with respect to such Performance Awards shall immediately
terminate, and you will be entitled to no further payments or benefits with
respect thereto.

SECTION 5. No Rights as a Stockholder. You shall not have any rights or
privileges of a stockholder with respect to the Performance Awards subject to
this Award Agreement unless and until certificates representing Shares are
actually issued and delivered to you or your legal representative in settlement
of this Award.

SECTION 6. Non-Transferability of Performance Awards. Unless otherwise provided
by the Committee in its discretion, Performance Awards may not be sold,
assigned, alienated, transferred, pledged, attached or otherwise encumbered
except as provided in Section 9(a) of the Plan. Any purported sale, assignment,
alienation, transfer, pledge, attachment or other encumbrance of a Performance
Award in violation of the provisions of this Section 6 and Section 9(a) of the
Plan shall be void.

 

2



--------------------------------------------------------------------------------

SECTION 7. Withholding, Consents and Legends. (a) Withholding. The delivery of
Shares pursuant to Section 3(b) is conditioned on satisfaction of any applicable
withholding taxes in accordance with Section 9(d) of the Plan.

(b) Consents. Your rights in respect of Performance Awards are conditioned on
the receipt to the full satisfaction of the Committee of any required consents
that the Committee may reasonably determine to be necessary or advisable
(including, without limitation, your consenting to the Company’s supplying to
any third party recordkeeper of the Plan such personal information as the
Committee deems advisable to administer the Plan).

(c) Legends. The Company may affix to certificates for Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.

SECTION 8. Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.

SECTION 9. Committee Discretion. Subject to your Employment Agreement, the
Committee shall have full and plenary discretion with respect to any actions to
be taken or determinations to be made in connection with this Award Agreement,
and its determinations shall be final, binding and conclusive.

SECTION 10. Dispute Resolution. (a) Jurisdiction and Venue. Notwithstanding any
provision in your Employment Agreement, you and the Company irrevocably submit
to the exclusive jurisdiction of (i) the United States District Court for the
District of Delaware and (ii) the courts of the State of Delaware for the
purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan. You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the District
of Delaware or, if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the courts of the State of Delaware.
You and the Company further agree that service of any process, summons, notice
or document by U.S. registered mail to the other party’s address set forth below
shall be effective service of process for any action, suit or proceeding in
Delaware with respect to any matters to which you have submitted to jurisdiction
in this Section 10(a). You and the Company irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding arising
out of this Award Agreement or the Plan in (A) the United States District Court
for the District of Delaware or (B) the courts of the State of Delaware, and
hereby and thereby further irrevocably and unconditionally waive and agree not
to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

(b) Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.

 

3



--------------------------------------------------------------------------------

(c) Confidentiality. You hereby agree to keep confidential the existence of, and
any information concerning, a dispute described in this Section 10, except that
you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel or other advisors (provided
that such counsel or other advisors agree not to disclose any such information
other than as necessary to the prosecution or defense of the dispute).

SECTION 11. Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:

 

If to the Company:   

DreamWorks Animation SKG, Inc.

1000 Flower Street

Glendale, California 91201

Attention: General Counsel

Telecopy :

If to you:    [NAME OF EMPLOYEE] with a copy to:    [NAME]

The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.

SECTION 12. Headings. Headings are given to the Sections and subsections of this
Award Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Award Agreement or any provision thereof.

SECTION 13. Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that any such waiver, amendment, alteration, suspension,
discontinuance, cancelation or termination that would materially and adversely
impair your rights under this Award Agreement shall not to that extent be
effective without your consent (it being understood, notwithstanding the
foregoing proviso, that this Award Agreement and Performance Awards shall be
subject to the provisions of Section 7(c) of the Plan).

SECTION 14. Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.

 

DREAMWORKS ANIMATION SKG, INC.,

  By  

 

    Name:     Title:

 

[NAME OF EMPLOYEE]

 

 

 

5